Chalmers, J.,
delivered the opinion of the court.
1. The motion to quash the indictment was properly overruled. A charge of burglary and larceny may be joined in a single count. Roberts v. State, 55 Miss. 423.
2. The fourth instruction for the State conforms to the doctrine laid down in Stokes’ Case, 58 Miss. 680, that the possession of recently stolen property is a circumstance from which the jury may *307infer guilt. This is its substance, though a little differently expressed. It was correct.
3. The fact that the indictment charged an intent in the burglary to steal the property of one man, and the proof showed an actual stealing of the property of another, was wholly immaterial. 2 Bishop Cr. Pro., §§ 95, 96; Wharton Cr. Law, § 820.
4. The evidence warranted the verdict.
5. It was not error in the court to refuse to investigate the question as to whether the juror was drunk or not, because it was not shown that both the accused and his counsel were ignorant of such intoxication before the trial. The ignorance of the accused alone was not enough. It should have been shown that his counsel was also ignorant of it. Brown’s Case, 60 Miss. 447.